Case 5:18-cv-05044-JLV Document 26-7 Filed 11/05/19 Page 1 of 2 PageID #: 491




                                 Exhibit G.
         September 2, 2016 letter from Dan Holloway to Farm Bureau
   Case 5:18-cv-05044-JLV Document 26-7 Filed 11/05/19 Page 2 of 2 PageID #: 492




                                  ABOUREZK LAW FIRM
Mike Abourezk                                 P.O. BOX 9460                              Charles Abourezk
**Alicia D. Garcia                                                                       *Robin L. Zephier
tDaniel E. Holloway                     RAPID CITY, SD 57709-9460
                                          (2020 W. OMAHA ST.)                    *Also licensed in Colorado
**Also licensed in California              TEL: (605) 342-0097
tAlso licensed in New York                 FAX: (605) 342-5170



                                           September 2, 2m6

  By US mail

  James M. OeFea
  SO Business Center Bodily Injury Specialist
  Farm Bureau Property and Casualty Insurance Company
  3500 South Philips Ave, Suite 247
  Sioux Falls, SO 57~05

  Re:     Leonard and Patty Gregerson, stolen-cattle claimi claim number A090314PoO

  Dear Mr. DeFea,

         I write on behalf of Leonard and Patty Gregerson. As you know, they submitted a claim
 for stolen cattle. Farm Bureau denied the claim.

          I ask you to reconsider Farm Bureau's denial. Your letters of February 17 and March 24,
 2015, recite certain policy language but doesn't say why the claim is invalid. Those letters do
 say the Gregersons notified Farm Bureau of a shortage upon taking inventory, but the letters
 don't say the company relies on that as a basis for denying the claim. I don't want to guess
 about that basis.

         The Gregersons provided some additional facts in their letter of May 3, 2016. You then
 reiterated Farm Bureau's denial in your letter of May 20, 2016. But that letter again does not say
 why the claim is invalid.

         I've reviewed the policy carefully, in conjunction with the facts. I've paid particular
 attention to the policy language quoted in your letters. But I find no basis for denying the claim
 on these facts.

         Again, please reconsider Farm Bureau's denial. If the company continues to deny the
 claim, please at least explain why - explicitly.




                                                Yours,



                                                                                Gregerson - 000084
